MCDONALD, J.,
concurring. I wish to add that when a person goes onto another’s property for the purpose of committing a larceny, that person’s purpose is to avoid detection, apprehension and prosecution. A thief s objective, ultimately, is to go unnoticed. This is hardly a circumstance where constructive notice should arise to impose landowner liability for the condition of the property. A burglar inherently endangers himself or herself and others when committing an offense. It makes no sense that a person committing a crime should receive a greater level of protection than that given to a person playing in a sporting event. See, e.g., Jaworski v. Kiernan, 241 Conn. 399, 696 A.2d 332 (1997). Landowners simply should not be required to keep their property safe for burglars else they be held liable for negligence.
In the words of a justice of the Ohio Supreme Court, “[i]t shocks the conscience of a civilized nation that a criminal can recover large damage awards for an injury incurred while committing a crime.” Goldfuss v. Davidson, 79 Ohio St. 3d 116, 129, 679 N.E.2d 1099 (1997) (Lundberg Stratton, J., concurring in part and dissenting in part).
*569I believe we should state unequivocally on policy grounds that a landowner is not liable for negligence in such circumstances. I therefore agree with the result reached by the majority.